PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


AARON LOCKLEAR,                          
                  Plaintiff-Appellant,
                 v.
BERGMAN & BEVING AB; LUNA AB,
            Defendants-Appellees,
                and
HASSLEHOLMS MEKANISK, AB, and or
its successor or assign, purchaser or
surviving legal entity; A
HASSLEHOLMS WIRE ROLLER MACHINE                No. 04-2506
TYPE 1P110/5 SERIAL #:954;
UNKNOWN SELLER OF A HASSLEHOLMS
WIRE ROLLER MACHINE TYPE
1P110/5 SERIAL #:954; UNKNOWN
DISTRIBUTOR, A Hassleholms Wire
Roller Machine Type 1P110/5
Serial #:954; UNKNOWN IMPORTER, A
Hassleholms Wire Roller Machine
Type 1P110/5 Serial #:954,
                          Defendants.
                                         
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                       (CA-02-4087-1-JFM)

                       Argued: May 22, 2006

                      Decided: August 7, 2006

       Before WILLIAMS and GREGORY, Circuit Judges,
    and Henry F. FLOYD, United States District Judge for the
        District of South Carolina, sitting by designation.
2                LOCKLEAR v. BERGMAN & BEVING AB
Affirmed by published opinion. Judge Floyd wrote the opinion, in
which Judge Williams and Judge Gregory joined.


                             COUNSEL

ARGUED: Daniel Joseph Shamy, John Michael Kotzker, KOTZKER
& SHAMY, P.L., Pompano Beach, Florida, for Appellant. Matthew
Paul Lalumia, MUDD, HARRISON & BURCH, L.L.P., Towson,
Maryland, for Appellees. ON BRIEF: Douglas W. Biser, MUDD,
HARRISON & BURCH, L.L.P., Towson, Maryland, for Appellees.


                              OPINION

FLOYD, District Judge:

   Aaron Locklear (Locklear) brings this appeal, asserting that the dis-
trict court erred when it dismissed his action against Luna AB (Luna)
and Bergman & Beving AB (Bergman). The district court held that
the suit was time-barred because the amended complaint, naming
Luna and Bergman for the first time, did not relate back to the origi-
nal complaint pursuant to Fed. R. Civ. P. 15(c)(3).

   Locklear contends that the amended complaint relates back to the
original complaint because Luna and Bergman were properly substi-
tuted for a mistakenly-named defendant and effectuated with service
within a court-granted extension as set forth by Fed. R. Civ. P. 4(m).

  We disagree and, for the reasons set forth below, affirm the judg-
ment of the district court.

                                   I.

  The parties agree on most of the facts relevant to this appeal. On
December 20, 1999, Locklear’s right hand became "degloved" while
operating a metal fabrication machine during the course of his
employment at Maryland Plastics, Inc. in Aberdeen, Maryland. (J.A.
                 LOCKLEAR v. BERGMAN & BEVING AB                       3
at 113.) Maryland’s three-year limitations period covering tort claims
applies to this case; however, due to a temporary tolling provision
governing worker’s compensation claims, the statute of limitations
expired on or about February 20, 2003. Md. Code Ann., Labor and
Employment § 9-902 (1999); J.A. at 115.

   Locklear filed his original complaint on December 17, 2002, with
the United States District Court for the District of Maryland. The
original complaint named as defendants (1) Hassleholms Mekanisk
AB (Hassleholms); (2) a Hassleholms Wire Roller Machine identified
by serial number; and (3) "John Doe" defendants for the unknown
seller, distributor, and importer of the machine. (J.A. at 6-7, 113.) At
the time of Locklear’s original filing, he stated that service of the
summons would occur "at a later date." (J.A. at 14.) Locklear did not
serve Hassleholms, the originally named defendant, within the 120-
day period required by Fed. R. Civ. P. 4(m); however, on April 30,
2003, the district court, acting sua sponte, extended Locklear’s ser-
vice of process period to September 17, 2003. (J.A. at 14.)

   On September 4, 2003, Locklear filed a motion requesting nine
additional months in which to effectuate service. (J.A. at 15.) As the
basis for his request, Locklear informed the court that he had only
recently discovered that Luna and Bergman were the correct manu-
facturers of the machine and that Hassleholms, the originally-named
defendant, was merely the city where the manufacturer was located.
(J.A. at 15-16, 18.) The district court granted the motion, ordering that
service be effected upon Luna and Bergman on or before June 17,
2004, and directed that an amended complaint be filed on or before
October 10, 2003. (J.A. at 19.)

   On October 9, 2003, Locklear filed his amended complaint, replac-
ing the previously-named Hassleholms with newly-named Defendants
Luna and Bergman. (J.A. at 20.) Locklear first contacted Luna and
Bergman via electronic mail messages sent to their corporate officers
on February 20, 2004. (J.A. at 53, 55.) On March 26, 2004, summon-
ses were issued for Luna and Bergman, and process was served on
Bergman and Luna on April 27, 2004, and April 28, 2004, respec-
tively.

  Luna and Bergman subsequently moved to dismiss the complaint
on the grounds that Locklear’s action was barred by Maryland’s
4                 LOCKLEAR v. BERGMAN & BEVING AB
three-year statute of limitations and that they were not subject to per-
sonal jurisdiction in Maryland. The district court, without reaching
the jurisdictional issue, granted the motion, holding that it failed to
relate back to the original complaint pursuant to Fed. R. Civ. P.
15(c)(3). This appeal followed.

                                    II.

   The issue before us is whether an amended complaint filed after the
statute of limitations expired but during a court-ordered extension of
time for service of process, which adds a new party in place of a
mistakenly-named party, relates back to the original complaint pursu-
ant Fed. R. Civ. P. 15(c)(3). We review the district court’s analysis
of this question of law de novo. Franks v. Ross, 313 F.3d 184, 192
(4th Cir. 2002).

   As already observed, under Maryland law, Locklear’s products lia-
bility claim against Luna and Bergman is subject to a three-year stat-
ute of limitations (subject to extension under the worker’s
compensation scheme), which expired on February 20, 2003. Md.
Code Ann., Cts. & Jud. Proc. § 5-101 (2002). Thus, unless the
amended complaint — filed after the statute of limitations ran —
relates back to the date of the original filing, it will be barred by the
statute of limitations and subject to dismissal. See Brooks v. City of
Winston-Salem, 85 F.3d 178, 181 (4th Cir. 1996) (noting that dis-
missal is the appropriate remedy when a claim is time-barred).

   Locklear raises two arguments in support of his assertion that his
amended complaint relates back pursuant to Fed. R. Civ. P. 15(c)(3):
(1) replacing Hassleholms with Luna and Bergman qualifies as a mis-
take pursuant to Fed. R. Civ. P. 15(c)(3)(B); and (2) Luna and Berg-
man received timely notice and service of process under a Fed. R.
Civ. P. 6(b)(2) court-granted service of process extension.1 We reject
his first argument and do not reach the second.2
    1
     While Locklear maintains that the district court acted pursuant to Fed.
R. Civ. P. 6(b)(2) when it extended the time for service, the court stated
that it acted under Rule 4(m). (J.A. at 114.) Ultimately, however, this dis-
tinction makes no difference to our resolution of this appeal.
   2
     Although Locklear cites a Maryland case in support of his position
that he misnamed the proper defendant here, (Appellant’s Br. 33-34), it
                 LOCKLEAR v. BERGMAN & BEVING AB                       5
  Fed. R. Civ. P. 15(c), which governs name-changing amendments,
provides in relevant part:

    An amendment of a pleading relates back to the date of the
    original pleading when

                                  ...

    (2) the claim or defense asserted in the amended pleading
    arose out of the conduct, transaction, or occurrence set forth
    or attempted to be set forth in the original pleading, or

    (3) the amendment changes the party or the naming of the
    party against whom a claim is asserted if the foregoing pro-
    vision (2) is satisfied and, within the period provided by
    Rule 4(m) for service of the summons and complaint, the
    party to be brought in by amendment (A) has received such
    notice of the institution of the action that the party will not
    be prejudiced in maintaining a defense on the merits, and
    (B) knew or should have known that, but for a mistake con-
    cerning the identity of the proper party, the action would
    have been brought against the party.

   The amended complaint in this case indisputably satisfies the first
requirement of Rule 15(c)(3) because it simply adds the names of the
newly-discovered defendants without altering the underlying cause of
action stated in the original compliant. We therefore focus our atten-
tion solely on the application of Rule 15(c)(3)’s remaining require-
ments to Locklear’s amended complaint, beginning with the
requirement that Luna and Bergman "knew or should have known
that, but for a mistake concerning" their identity, the action would
have been brought against them.

is unclear whether, in so doing, he is arguing that his complaint should
relate back under state law pursuant to Fed. R. Civ. P. 15(c)(1). Because
Locklear did not clearly raise, in his opening brief, the argument that
Maryland law permits relation-back here, we deem it waived. Carter v.
Lee, 283 F.3d 240, 252 n.11 (4th Cir. 2002).
6                  LOCKLEAR v. BERGMAN & BEVING AB
   Although Rule 15(c)(3)(B) speaks broadly of a "mistake concern-
ing the identity of the proper party," we have, in analyzing the scope
of this rule, distinguished between mistake due to a lack of knowledge
and mistake due to a misnomer. In so doing, we have not viewed lack
of knowledge of the proper party to be sued as a "mistake" as that
term is used in Rule 15(c)(3)(B). In the principal case on point, West-
ern Contracting Corp. v. Bechtel Corp, we adopted the Seventh Cir-
cuit’s holding that

        Rule 15(c)(2)[3] permits an amendment to relate back where
        that party is chargeable with knowledge of the mistake, but
        it does not permit relation back where, as here, there is a
        lack of knowledge of the proper party.

885 F.2d 1196, 1201 (4th Cir. 1989) (quoting Wood v. Worachek, 618
F.2d 1225, 1230 (7th Cir. 1980)) (internal citations omitted). We have
also noted that "Rule 15 has its limits, and courts properly exercise
caution when reviewing an application of the rule which would
increase a defendant’s exposure to liability." Intown Properties Man-
agement, Inc. v. Wheaton Van Lines, Inc., 271 F.3d 164, 170 (4th Cir.
2001); see also Rennie v. Omniflight Helicopters, Inc., No. 97-1524,
1998 WL 743678 (4th Cir. Oct. 23, 1998). Rule 15, moreover, must
be applied especially cautiously when an amendment that "drags a
new defendant into a case" is proposed. Intown Properties, 271 F.3d
at 170.

   Our interpretation of Rule 15(c)(3)(B) finds support in the jurispru-
dence of other circuits. For example, in Rendall-Speranza v. Nassim,
the D.C. Circuit held that "a potential defendant who has not been
named in a lawsuit by the time the statute of limitations has run is
entitled to repose — unless it is or should be apparent to the person
that he is the beneficiary of a mere slip of the pen[.]" 107 F.3d 913,
918 (D.C. Cir. 1997). Likewise, the First Circuit, in adopting the same
rationale we relied upon in Bechtel, found that a mistake does not
relate back "where, as here, there is a lack of knowledge of the proper
party." Wilson v. United States Gov’t, 23 F.3d 559, 563 (1st Cir.
1994) (quoting Wood, 618 F.2d at 1230). Similarly, the advisory com-
mittee’s notes to the 1991 amendments to Rule 15(c) lend support to
    3
     Rule 15(c)(3) was numbered 15(c)(2) when Bechtel was decided.
                 LOCKLEAR v. BERGMAN & BEVING AB                        7
the conclusion that "mistake" under subsection (3)(B) is distinguish-
able from a lack of knowledge of the proper defendant to be sued. The
committee noted, "If the notice requirement is met within the Rule
4(m) period, a complaint may be amended at any time to correct a
formal defect such as a misnomer or misidentification." Fed. R. Civ.
P. 15 advisory committee’s note (1991 amendment) (emphasis
added).

  Based on these interpretations of Rule 15(c)(3)(B) — including our
decision in Bechtel, which controls here — Locklear’s substitution of
Luna and Bergman for Hassleholms does not, for several reasons,
qualify as a mistake under Rule 15(c)(3)(B).

   First, Locklear’s attempt to replace Hassleholms with Luna and
Bergman can hardly be counted as a "mere slip of the pen." Rather,
Locklear, by his own admission, lacked the requisite knowledge of
the machine’s manufacturer until eight months after filing the original
complaint and six months after the statute of limitations expired. (J.A.
at 15) ("Undersigned counsel has recently (within the last two
weeks)[of September 4, 2003] discovered the name and location of
the manufacturer[.]"). This being the case, Bechtel clearly forecloses
Locklear’s contention that his substitution of Luna and Bergman for
Hassleholms constitutes a "mistake" under Rule 15(c)(3)(B).

   Second, Locklear’s argument, if accepted, would erode the distinc-
tion between misidentification and lack of knowledge which we have
held to be inherent in the meaning of Rule 15(c)(3)(B). Bechtel, 885
F.2d at 1201. As a result, Locklear would expand Rule 15(c)(3)
beyond its intended purpose, which is to prevent a defendant from
defeating an action on the basis of a formality that is neither a surprise
or prejudicial to the misnamed party. Nassim, 107 F.3d at 918.

   Third, Locklear’s position fails because it would produce a para-
doxical result wherein a plaintiff with no knowledge of the proper
defendant could file a timely complaint naming any entity as a defen-
dant and then amend the complaint to add the proper defendant after
the statute of limitations had run. In effect, this would circumvent the
weight of federal case law holding that the substitution of named par-
ties for "John Doe" defendants does not constitute a mistake pursuant
to Rule 15(c)(3). Wayne v. Jarvis, 197 F.3d 1098, 1103-04 (11th Cir.
8                   LOCKLEAR v. BERGMAN & BEVING AB
1999); Jacobsen v. Osborne, 133 F.3d 315, 321 (5th Cir. 1998);
Baskin v. City of Des Plaines, 138 F.3d 701, 704 (7th Cir. 1998); Cox
v. Treadway, 75 F.3d 230, 240 (6th Cir. 1996) (internal quotations
and citations omitted); Barrow v. Wethersfield Police Dep’t, 66 F.3d
466, 470 (2d Cir. 1995), modified 74 F.3d 1366 (2d Cir. 1996); Wil-
son, 23 F.3d at 563.

   To overcome these deficiencies in his position, Locklear relies pri-
marily on McGuire v. Turnbo, 137 F.3d 321, 325 (5th Cir. 1998), for
his assertion that adding a new party during a court-granted extension
satisfies Rule 15(c)(3)(B).4 McGuire, however, is easily distinguished
because it addresses the formal name-correcting amendments antici-
pated when suing a United States entity or official.

   In McGuire, the plaintiff originally sued the warden and other fed-
eral prison personnel because of their status as agents of the United
States. Id. at 321. After filing the original complaint, the plaintiff
received a two-week extension to serve process on the named defen-
dants and the United States Attorney and United States Attorney Gen-
eral. Id. at 322. McGuire subsequently amended her complaint to
include the United States as a party. Id.

  The 1991 Committee Notes address this type of name-changing sit-
uation by stating:

        Rule 15(c) in conjunction with the revision of Rule 4(I) with
        respect to the failure of a plaintiff in an action against the
        United States to effect timely service on all the appropriate
        officials is intended to produce results contrary to those
        reached in Gardner v. Gartman, 880 F.2d 797, 799 (4th Cir.
        1989) (holding that the naming of one government party or
        the wrong government official does not place the proper
        government party or official on notice of the suit); Rys v.
    4
   Locklear also briefly relies on DeRienzo v. Harvard Indus., 357 F.3d
348 (3d Cir. 2004). DeRienzo, however, is inapposite because it is based
on a New Jersey statutory provision — not applicable here — permitting
the naming of John Doe defendants. In contrast, Maryland law does not
provide for the use of John Doe defendants. Nam v. Montgomery County,
732 A.2d 356, 363 (Md. Ct. Spec. App. 1999).
                LOCKLEAR v. BERGMAN & BEVING AB                      9
    U.S. Postal Service, 886 F.2d 443, 446-47 (1st Cir. 1989)
    (finding that although a plaintiff had named the United
    States Postal Service and three local departments, he was
    barred from amending his complaint to name the Postmaster
    General of the United States); Martin’s Food & Liquor Inc.
    v. U.S. Dept. of Agriculture, 702 F. Supp. 215, 216 (N.D. Ill.
    1989) (dismissing the plaintiff’s case against the United
    States Department of Agriculture because he was required
    to name the United States).

Fed. R. Civ. P. 15 advisory committee’s note (1991 Amendment). As
the D.C. circuit noted, this commentary "clearly indicates the rule is
intended to be a means for correcting the mistakes of plaintiffs suing
official bodies in determining which party is the proper defendant."
Nassim, 107 F.3d at 918 (quoting Donald v. Cook County Sheriff’s
Dep’t., 95 F.3d 548, 560 (7th Cir. 1996)). Thus, McGuire does not
influence our view of mistake due to lack of knowledge because it
addresses only the notification of the United States of a pending law-
suit by service of process on its agents.

   We therefore reaffirm that Rule 15(c)(3)(B) is not satisfied when
the claimed mistake consists of a lack of knowledge of the proper
party to be sued. Because we find that replacing Hassleholms with
Luna and Bergman does not qualify as a "mistake" as that term is
used in this rule, we need not address Locklear’s second argument
that Luna and Bergman were properly noticed and effectuated with
service under Rule 4(m) as extended by the district court. See Leon-
ard v. Parry, 219 F.3d 25, 28 (1st Cir. 2000) (noting that each of the
Rule 15(c)(3) must be satisfied before an amendment will relate
back).

                                 III.
   Accordingly, we AFFIRM the district court’s dismissal of Lock-
lear’s complaint.
                                                          AFFIRMED